Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending in this application.  
Election/Restrictions
Applicant’s election without traverse of Group I and a species X = N in the reply filed on 06/30/2022 is acknowledged.

    PNG
    media_image1.png
    334
    520
    media_image1.png
    Greyscale

The examiner searched the elected species shown above and found no prior art, thus, the search was expanded and stopped when the examiner found a prior art.  Note that if the examiner finds another prior art after applicant’s response to this Office Action, the next Office Action would be made Final.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. It is recommended that applicants delete X = C, non-elected species from claim 12 and also delete claim 11.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. Arthritis Research & Therapy (2013), 15(5), R146/1-R146/14, 14 pp.  Cited reference teaches the following compound that is the same as applicants when applicants compound formula I has the following substituents:
R1 = R3 = R4 = R7= H; R2 = cycloalkyl substituted by NH2; and R5 = R6 = methyl.

    PNG
    media_image2.png
    304
    670
    media_image2.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Objection
6.	Claims 3-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable after further search if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 11/10/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
		 
To expedite prosecution after rejoinder, the examiner recommends that applicants recite specific inflammatory and autoimmune diseases as it was done in claim 15. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



July 19, 2022